By the Court.

Upon the facts in this case, it is our opinion that the plaintiff was under no legal obligation to pay the money which he did in discharge of the note, which he had endorsed; as there had been no regular demand upon the maker. He paid the money under a misapprehension of the facts, as well as a mistake of the law.
It is true that the defendants acted in the character of agent for Cross, the holder of the note ; but before they had done any thing more than pass the amount received to the credit of Cross, they were informed that the plaintiff claimed the money to be repaid to him.

Judgment on the verdict.